DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a conductive elastic body” as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hsu (US 9,207,259 hereinafter Hsu).
As to claim 1, Hsu discloses in Figs. 1-5, a test device (see the abstract) for testing electric characteristics of an object to be tested, the test device comprising (Fig. 1): a test circuit board (26 as shown in Fig. 1) comprising an insulating base substrate (a portion of part 26 as shown in Fig. 1, col. 3, lines 13-20) formed with a printed circuit (Fig. 1), a plurality of signal contact points (48 as shown in Fig. 1) connected to the printed circuit (26 via 44 as shown in Fig. 1) and applying a test signal to the object to be tested (col. 2, lines 18-38), and a substrate shielding portion (42 as shown in Fig. 2A-2B) formed in a thickness direction of the base substrate between the plurality of signal contact points (48 as shown in Fig. 1); and a test socket (22 as shown in Fig. 1) comprising a plurality of signal pins (34A as shown in Fig. 1) to be in contact with the plurality of signal contact points (48 as shown in Fig. 1), and a conductive block (50 as shown in Fig. 1) supporting the plurality of signal pins without contact (Fig. 1). 
As to claim 3, Hsu discloses in Figs. 1-5, wherein the substrate shielding portion (24 as shown in Fig. 1) is arranged surrounding the signal contact point (48 as shown in Fig. 1).

As to claim 5, Hsu discloses in Figs. 1-5, wherein the signal contact point (48 as shown in Fig. 1) comprises a conductive column filled in a through hole of penetrating the base substrate, and the substrate shielding portion (24 as shown in Fig. 1) surrounds the conductive column (Fig. 1).
As to claim 6, Hsu discloses in Figs. 1-5, wherein the substrate shielding portion (24 as shown in Fig. 1) is extended as a single body from the conductive block (50 as shown in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 9,207,259 hereinafter Hsu), in view of Park (US 2013/0257470 hereinafter Park)
As to claim 2, Hsu discloses in Figs. 1-5, all of the limitation except for wherein the base substrate comprises a shielding groove formed in a thickness direction, and the substrate shielding portion is filled in the shielding groove.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains was made to modify the system of Hsu and provides wherein the base substrate comprises a shielding groove (para 0086) formed in a thickness direction, and the substrate shielding portion is filled in the shielding groove (para 0086), as taught by Park for easily putting the DUT for testing.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967.  The examiner can normally be reached on M-F from 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	3/13/21